PER CURIAM.
This is an appeal from an order dismissing a suit against Stuart S. Janney and others, constituting the Maryland Racing Commission, asking that certain orders of the Commission be set aside. The orders involved are those referred to in the opinion of this Court in Wexler v. Maryland State Fair et al., 4 Cir., 164 F.2d 477. The suit was properly dismissed. If the orders are absolutely void, as argued by appellant, they can be collaterally attacked in t'he suit against Maryland State Fair, and the present suit against the Racing Commission for injunctive or other relief is entirely unnecessary. If the orders are not void and action on tlhe part of the Commission is necessary to set them aside, the suit must fail as one against the state forbidden by the Eleventh Amendment of the Constitution.
Affirmed.